Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I and SEQ ID NO: 12 (Pro-Arg-Phe-NPhe-Dap-Ala-Phe-DPro) in the reply filed on 11/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 7, 9, 13-16 and 19-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.

Status of the Claims
Claims 1-23 are pending in this application.
Claims 3, 7, 9, 13-16 and 19-23 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1-2, 4-6, 8, 10-12 and 17-18 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson et al. (J. Med. Chem. 2015, 58, 4638-4647) in view of Jiang et al. (Anal Bioanal Chem (2012) 403:1719-1730).
With respect to claims 1, 4-5 and 10-11, Ericson et al. teach that the peptide c[Pro-Arg-Phe-Phe-Dap-Ala-Phe-DPro] did not have partial agonist activity at the mMC3R, and further teach that elongating the side chain by one methylene to Dab (to obtain the peptide c[Pro-Arg-Phe-Phe-Dab-Ala-Phe-DPro]) resulted in 4-fold increased antagonist potency at the mMC3R and 5-fold increased potency at the mMC4R (Table 1, peptides 22-23; page 4643, left column, 2nd para).
Ericson et al. do not teach substituting Dab with NDab to arrive at instantly claimed SEQ ID NO: 27.
Jiang et al. teach various isomers of BMAA (Fig. 1, depicted below).

    PNG
    media_image1.png
    278
    879
    media_image1.png
    Greyscale


The skilled artisan would have been motivated to do so, and would have reasonably expected the resulting peptide (i.e. c[Pro-Arg-Phe-Phe-NDab-Ala-Phe-DPro]) to have increased antagonist potency at the mMC3R and mMC4R because Ericson et al. teach that elongating the side chain of Dap resulted in 4-fold increased antagonist potency at the mMC3R and 5-fold increased potency at the mMC4R. 
Alternatively, the MPEP 2144.09 states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c)”. Furthermore, the MPEP 2144.08 states that “[O]ther structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). Generally, some teaching of a structural similarity will be necessary to suggest selection of the claimed species or subgenus”.
In the instant case, one of ordinary skill in the art would have been motivated to substitute 2,4-Diaminobutanoic acid (Dab) for its isomer N-(2-aminoethyl) glycine (NDab) and would have reasonably expected the resulting peptide to have similar properties.
 With respect to claim 18, Ericson et al. teach that Agouti-related protein (AGRP) and AGRP derivatives may be useful in the development of selective melanocortin antagonists for the treatment of negative energy balance disorders such as anorexia nervosa and cachexia (page 4638, left column, 1st para). Therefore, the skilled artisan would have been motivated to administer the peptide c[Pro-Arg-Phe-Phe-NDab-Ala-Phe-DPro], in a pharmaceutical composition comprising the peptide and a carrier, to treat negative energy balance disorders.

Claims 1-2, 4, 6, 8, 10-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (ACS Chem. Neurosci. 2018, 9, 1141−1151) in view of Biondi et al. (J. Peptide Sci. 7: 626–640 (2001)).
With respect to claims 1-2, 4, 6, 8 and 10-11, Fleming et al. teach selective mMC4R peptide antagonists comprising various substitutions in the sequence c[Pro-Arg-Phe-Phe-Asn-Ala-Phe-DPro] (Fig. 1).
4 with a Phg residue (i.e. one methylene shorter than phenylalanine) resulted in decreased potency, whereas substituting Phe4 with a hPhe residue (i.e. one methylene longer than phenylalanine) resulted in increased potency (Fig. 1).
Fleming et al. further teach that substitution of Asn5 with any of Gly, Dap, Dab, Orn, Lys and Arg also resulted in increased potency (Fig. 1).
Fleming et al. do not teach instantly claimed SEQ ID NO: 12 (Pro-Arg-Phe-NPhe-Dap-Ala-Phe-DPro).
Biondi et al. teach that N-benzylglycine (which corresponds to NPhe) is an isomer of phenylalanine and has been used to substitute phenylalanine residues to determine agonistic and antagonistic potency in peptide analogues (page 626, left column, 1st para; 638, left column, 1st para).
It would have been obvious to one of ordinary skill in the art developing new selective mMC4R peptides having increased antagonist potency to elongate the sidechain of hPhe (at position 4) by substituting it for NPhe because Fleming et al. teach that the substitution of Phe4 with hPhe (which is one methylene longer than phenylalanine) in the peptide [Pro-Arg-Phe-Phe-Asn-Ala-Phe-DPro] resulted in a peptide with increased potency.
The skilled artisan would have been further motivated to substitute Asn5 with Dap because Fleming et al. teach that such substitution resulted in a peptide with increased potency.
Therefore, the skilled artisan would have reasonably expected the resulting peptide (i.e. c[Pro-Arg-Phe-NPhe-Dap-Ala-Phe-DPro], which corresponds to instantly 
Alternatively, the MPEP 2144.09 states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c)”. Furthermore, the MPEP 2144.08 states that “[O]ther structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). Generally, some teaching of a structural similarity will be necessary to suggest selection of the claimed species or subgenus”.
In the instant case, one of ordinary skill in the art would have been motivated to substitute Phe4 (in the peptide c[Pro-Arg-Phe-Phe-Dap-Ala-Phe-DPro]) with its isomer 
With respect to claim 18, Fleming et al. teach that diseases that produce a negative energy balance, such as anorexia nervosa, cachexia, and failure to thrive in children, may be alleviated through treatment with central melanocortin receptor antagonists. Therefore, the skilled artisan would have been motivated to administer the peptide c[Pro-Arg-Phe-NPhe-Dap-Ala-Phe-DPro], in a pharmaceutical composition comprising the peptide and a carrier, to treat negative energy balance disorders.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8, 10-12 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13 and 16 of copending Application No. 16/542006 in view of Fleming et al. (ACS Chem. Neurosci. 2018, 9, 1141−1151) and Biondi et al. (J. Peptide Sci. 7: 626–640 (2001)). 
With respect to claims 1-2, 4, 6, 8 and 10-11, ‘006 teaches the peptide c[Pro-Arg-Phe-hPhe-Dap-Ala-Phe-DPro (SEQ ID NO: 61) (claims 1, 9 and 13).

Fleming et al. teach selective mMC4R peptide antagonists comprising various substitutions in the sequence c[Pro-Arg-Phe-Phe-Asn-Ala-Phe-DPro] (Fig. 1).
The data presented by Fleming et al. shows that substituting Phe4 with a Phg residue (i.e. one methylene shorter than phenylalanine) resulted in decreased potency, whereas substituting Phe4 with a hPhe residue (i.e. one methylene longer than phenylalanine) resulted in increased potency (Fig. 1).
Fleming et al. further teach that substitution of Asn5 with any of Gly, Dap, Dab, Orn, Lys and Arg also resulted in increased potency (Fig. 1).
Biondi et al. teach that N-benzylglycine (which corresponds to NPhe) is an isomer of phenylalanine and has been used to substitute phenylalanine residues to determine agonistic and antagonistic potency in peptide analogues (page 626, left column, 1st para; 638, left column, 1st para).
It would have been obvious to one of ordinary skill in the art developing new selective mMC4R peptides having increased antagonist potency to elongate the sidechain of hPhe (at position 4) by substituting it for NPhe because Fleming et al. teach that the substitution of Phe4 with hPhe (which is one methylene longer than phenylalanine) resulted in a peptide with increased potency.
Therefore, the skilled artisan would have reasonably expected the resulting peptide (i.e. c[Pro-Arg-Phe-NPhe-Dap-Ala-Phe-DPro], which corresponds to instantly claimed SEQ ID NO: 12) to be selective for mMC4R, and to have increased antagonist potency at the mMC4R.
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c)”. Furthermore, the MPEP 2144.08 states that “[O]ther structural similarities have been found to support a prima facie case of obviousness. See, e.g., In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460, 195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). Generally, some teaching of a structural similarity will be necessary to suggest selection of the claimed species or subgenus”.
In the instant case, one of ordinary skill in the art would have been motivated to substitute hPhe with NPhe and would have reasonably expected the resulting peptide to have similar properties.
.
This is a provisional nonstatutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658